Citation Nr: 9911513	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to direct or secondary service 
connection for the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death on a presumptive basis.

3.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991).

4.  Entitlement to Chapter 35 dependents' educational 
assistance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
Government from September 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the claims in issue.

The Board previously denied entitlement to service connection 
for cause of the veteran's death on a direct, secondary, and 
presumptive basis in February 1988.  In her current appeal, 
the appellant argues that a recent change in the law 
(effective August 24, 1993) creating a lifetime presumption 
for ischemic heart disease in former prisoners of war who 
experienced localized edema during captivity now warrants 
allowance of her claim for service connection for the cause 
of the veteran's death.  When a provision of law or a 
regulation liberalizes the requirements for entitlement to a 
veteran's benefit, an applicant's claim is considered 
separate and distinct from the previously and finally denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283 (1993).  Thus, 
this case was developed and certified to the Board by the RO 
on the issue of entitlement to service connection for cause 
of the veteran's death on a de novo basis instead of whether 
new and material evidence had been submitted to reopen the 
appellant's claim.  

However, because the liberalizing law affected only the 
presumptive basis for seeking to establish service 
connection, and the appellant's claim was previously denied 
as to direct and secondary service connection, the 
liberalizing regulation does not provide a new basis for 
addressing direct and secondary service connection.  
Accordingly, the issues have been restated as shown above.


FINDINGS OF FACT

1.  Entitlement to direct and secondary service connection 
for the cause of the veteran's death was denied in a decision 
dated in February 1988.

2.  Evidence received since that denial consists of the 
appellant's statements and two duplicates of a medical record 
dated in February and March 1979.

3.  Evidence received since February 1988 is not new or, to 
the extent contentions may be new, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran died on November [redacted], 1986, and the 
immediate cause of the veteran's death was acute myocardial 
infarction due to coronary atherosclerotic heart disease.

5.  The veteran did not suffer localized edema during his 
time in captivity as a prisoner of war.

6.  At the time of his death, the veteran was not in receipt 
of or entitled to receive compensation for a service-
connected disability rated totally disabling for a period of 
10 years prior to his death.

7.  The veteran did not die of a service-connected 
disability, or have total disability permanent in nature 
resulting from a service-connected disability or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  The Board's February 1988 denial of service connection 
for the cause of the veteran's death on a direct and 
secondary basis is final.  38 U.S.C.A. §§ 7103(a) and 7104(a) 
(West Supp. 1998); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to direct or secondary 
service connection for the cause of the veteran's death, and 
that claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The claim for presumptive service connection for the 
veteran's death is well grounded, and the Department has 
satisfied its duty to assist.  38 U.S.C.A. §§ 1112, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307, 3.309 (1998).

4.  The presumption of entitlement to service connection for 
the cause of the veteran's death does not arise.  38 U.S.C.A. 
§ 1112(b) (West 1991); 38 C.F.R. §§ 3.307(a)(5), 3.309(c), 
Note (1998).

5.  The eligibility requirements for entitlement to 
dependency and indemnity compensation are not met.  
38 U.S.C.A. § 1318 (West 1991).

6.  Entitlement to dependent's educational assistance under 
Chapter 35, Title 38, United States Code is not established.  
38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background


A December 1943 service entry examination found the veteran's 
blood pressure to be 132/80 and his cardiovascular system to 
be normal.  A chest x-ray study was negative for any 
abnormalities.  Service medical records did not show any 
manifestations of a cardiovascular abnormality.  A November 
1945 separation examination found his blood pressure to be 
114/70 and his feet and cardiovascular system to be normal.  
A chest x-ray study at that time did not reveal any 
abnormalities.  The service medical records provide no 
indication of any localized swelling, either during captivity 
or at any time.

On a November 1967 VA examination, the veteran reported that 
his feet would occasionally swell if he had been working too 
long.  The examiner said that there was no suggestion of 
heart enlargement and that the heart rate was average and the 
heart rhythm regular at all times.  Test exercising caused no 
distress and no murmurs.  On chest x-ray, the heart appeared 
normal.  

During a February and March 1979 hospitalization the veteran 
was diagnosed with ischemic heart disease.  According to a 
December 1982 VA examination he suffered a number of heart 
attacks as a result of his cardiovascular disease including 
one in 1977, one in 1979, and two in 1981.

The veteran completed a Former POW Medical History in 
conjunction with a VA examination in June 1983.  He reported 
that he was a paratrooper who jumped behind the German lines 
in Holland in September 1944 and participated in combat for 
three days before his capture.  Upon capture, he said he was 
transferred to work detail first on a farm and later on a 
railroad.  He reported receiving poor and sparse food during 
his period of captivity.  His diet consisted solely of small 
amounts of bread, water, cheese, and "peeling soup" 
according to his POW medical history.  Under the heading 
"SPECIFIC DISEASES ACQUIRED DURING CAPTIVITY," the veteran 
checked "YES" beside vitamin deficiency and beriberi.  He 
also reported experiencing rapid and skipped heart beats; 
numbness, tingling, and pain in his fingers or feet; aches 
and pains in his joints; and numbness or weakness in the arms 
or legs. He denied having any swelling in the joints, legs, 
feet, or muscles.

In a rating decision of October 1983, the veteran's service 
connected anxiety reaction was increased to 30 percent 
disabling, from February 28, 1983.  His service connected 
sinusitis remained noncompensable.  The denial of service 
connection for atherosclerotic heart disease was continued.

A death certificate shows that the veteran died in November 
1986 at 67 years of age.  The cause of death was reported to 
be acute myocardial infarction due to or as a consequence of 
coronary atherosclerotic heart disease.  At the time of the 
veteran's death, he was service connected for anxiety 
reaction, last rated 30 percent disabling, and maxillary 
sinusitis, last rated as noncompensable.

The appellant filed a claim seeking service connection for 
the cause of the veteran's death, which was denied by the RO 
in December 1986.  In her notice of disagreement, the 
appellant contended that she felt circumstances from the war 
caused the veteran to have heart problems.  In her 
substantive appeal, she elaborated on her contentions, saying 
that the veteran was extremely nervous and depressed after 
the war.  She said she felt the extra stress and hardship he 
suffered as a POW contributed to his heart condition.  She 
said that, if the veteran had not been a POW, he would not 
have had to live with the stress, which she felt caused undue 
stress on his heart and other vital organs.

In a February 1988 decision, the Board denied service 
connection for the cause of the veteran's death on a direct, 
presumptive, and secondary basis, finding no evidence of 
cardiovascular disease in service nor within one year of 
separation and no evidence that the veteran's heart disease 
was causally related to either his service connected anxiety 
reaction or his maxillary sinusitis.

In May 1993, the appellant submitted a statement in which she 
asked to reopen the veteran's records for PTSD (post 
traumatic stress disorder).  She contended that the veteran 
was extremely nervous and depressed, and she felt the stress 
and hardship he suffered caused his heart condition.  In July 
1993, the RO responded to the appellant, telling her that she 
would need to submit new and material evidence to reopen her 
claim, and telling her what type of evidence to submit.

In February 1997, the appellant wrote again, seeking to 
establish service connection for the veteran's death on the 
basis of a new regulation providing for presumptive service 
connection of ischemic heart disease in certain former 
prisoners of war.  In her statement, she alleged that the 
veteran experienced localized swelling while a POW.

In a rating decision of March 1997, the RO denied the 
appellant's claim.  It also considered entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 and entitlement to 
dependents' educational assistance.

In February 1998, the appellant filed a notice of 
disagreement.  With it, she submitted a duplicate of the 
March 1979 hospital discharge summary indicating a diagnosis 
of ischemic heart disease.  She again referred to the 
regulation providing for presumptive service connection for 
ischemic heart disease in former POWs.  Shortly before the 
statement of the case was issued in March 1998, the 
appellant's representative submitted another copy of the 
March 1979 hospital discharge summary.

In her substantive appeal, filed in April 1998, the appellant 
contended again that the veteran suffered from depressive 
neurosis, with extended periods of no sleep, with frequent 
nightmares.  She said he was depressed and disheartened and 
would sit up to sleep because he was short of breath.  She 
said that she felt the stress of being a POW and not getting 
food caused his heart trouble.  She said that, when the 
veteran was captured, his boots were taken, and he was given 
hob-nailed shoes, and that he suffered from cold and 
frostbite.  She said his feet would swell and hurt.  She said 
he was nauseated and could not eat for days, and that he 
suffered with angina.  She said he was not the type to go to 
the doctor, and he suffered in silence.  She said he was hit 
in the mouth and lost teeth.  She said he died of ischemic 
heart disease, and she felt it was caused by the conditions 
of being a POW.


II.  Legal Analysis

A.  Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

In order to find entitlement to service connection for the 
cause of the veteran's death, therefore, there must first be 
a disability which had its onset in service (on a direct or 
presumptive basis) or which is etiologically related to a 
disability of service origin.  It must also appear on the 
basis of competent medical evidence that the disability 
caused or contributed substantially or materially to cause 
the veteran's death.

1.  New and Material Evidence

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
1998); 38 C.F.R. § 20.1100 (1998).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  In order 
to reopen a claim which has been previously finally denied, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

The Board denied the appellant's claim for service connection 
for the cause of the veteran's death in a February 1988 
decision.  Entitlement was denied on a direct, secondary, and 
presumptive basis.  Presumptive service connection under the 
provisions relating specifically to former POWs will be 
discussed below.  As to any claim of entitlement on a direct 
or secondary basis, however, there is a previous final 
decision.  With respect to either of these bases of claimed 
entitlement, new and material evidence is required to reopen 
the claim.

Although the RO denied the appellant's claim without 
considering the preliminary issue of whether she had 
submitted new and material evidence to reopen the claim, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" before the Board.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim, the question of 
whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection for the cause of death.  Id.  Thus, the 
issue on appeal has been recharacterized on page one of this 
decision.  See also Barnett v. Brown, 8 Vet. App. 1, 4 (1995) 
(Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore, the Board must decide whether 
the appellant will be prejudiced by its consideration of the 
issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied her claim in 
March 1997, it necessarily reviewed all of the evidence of 
record to reach that decision.  Since the Board must review 
all of the evidence of record in order to determine whether 
new evidence has been presented and whether it is material to 
the underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.  Furthermore, the 
appellant was advised of the need to submit new and material 
evidence to reopen the claim in July 1993.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court held that the two-step process set out in 
Manio, for reopening claims became a three-step process under 
the Federal Circuit's holding in Hodge, and is in effect a 
less restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Therefore, when a claimant presents a claim to reopen a 
previously final determination, there are three sequential 
steps that must be followed in analyzing the claim.  The 
first is determining whether, under the criteria set forth in 
38 C.F.R. § 3.156(a), the claimant has presented new and 
material evidence.  If new and material evidence has been 
submitted, the claim is reopened, and the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, and presuming its credibility, the 
claim as reopened is well grounded.  Third, if the claim is 
well grounded, the claim is evaluated on its merits once the 
duty to assist has been complied with.  See Winters v. West, 
U.S. Vet. App., No. 97-2180 (Feb. 17, 1999), slip op. at 4; 
Elkins v. West, U.S. Vet. App., No. 97-1534 (Feb 17, 1999).

Accordingly, the Board must consider whether new and material 
evidence has been submitted in since the February 1988 Board 
decision in accord with the holding in Hodge, supra.  

Prior to the Board decision in February 1988, there were of 
record service department medical records, private and VA 
medical records, a former POW medical history and protocol 
examination, the veteran's death certificate, and the 
appellant's contentions.  Since February 1988, the appellant 
has submitted her contentions and multiple duplicate copies 
of a hospital discharge summary previously of record.

The duplicate medical record is not new, and it cannot serve 
to reopen the claim.  The appellant's contentions, to the 
extent that she has alleged either that the veteran's heart 
disease was caused or aggravated by his service-connected 
psychiatric disorder, or to the extent that she associates it 
with privations suffered as a POW, are likewise not new.  
They are cumulative of her previous contentions.

Accordingly, she has presented no evidence new and material 
to the issue of whether the veteran's atherosclerotic 
(ischemic) heart disease was directly related to service or 
secondarily related to a service-connected condition.

Without new and material evidence, the claim cannot be 
reopened.

2.  Former Prisoner of War Presumptions

The appellant's claim based on presumptive provisions 
applicable only to former prisoners of war is a new claim.  
It is based on a change in the governing regulations that may 
be characterized as a liberalizing law.  Accordingly, as 
there is a new legal basis on which to pursue her claim, 
there is no previous final denial, and no need to present new 
and material evidence to reopen the claim.

For former prisoners of war who were interned not less than 
thirty days, certain diseases will be considered to have been 
incurred in military service if manifest to a compensable 
degree at any time after discharge from active service, 
notwithstanding the lack of evidence of incurrence during 
military service.  38 U.S.C.A. § 1112(b) (West 1991); 
38 C.F.R. § 3.307(a)(5) (1998).  Those diseases for which 
presumptive service connection may be granted are listed at 
38 C.F.R. § 3.309(c), and they include beriberi heart 
disease, which includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c), Note.  

There is no question in this case that the veteran was 
interned for more than 30 days as a prisoner of war, or that 
he developed ischemic heart disease during his lifetime, or 
that his death was attributable to ischemic (atherosclerotic) 
heart disease.  The appellant has alleged that the veteran 
suffered localized swelling during captivity.  Accordingly, 
she has stated a well-grounded claim.  38 U.S.C.A. § 5107(a).  
The veteran's service medical records, POW protocol 
examination and questionnaire, medical records, and death 
certificate are of record.  The appellant has not indicated 
that any other relevant records exist that might be 
supportive of her claim, and the Department has satisfied its 
duty to assist.

In evaluating the appellant's claim on the merits, the 
evidence is no longer presumed to be credible.  Credibility 
and weight of the evidence must be evaluated.

There is no question with respect to two of the elements of 
the appellant's claim.  The veteran was interned more than 
thirty days as a POW.  He developed ischemic heart disease 
after service, and the Board concedes that it was disabling 
to a degree of more than 10 percent before his death.  

There is another crucial element that must be established by 
evidence that is at least in equipoise before the presumption 
of service incurrence of ischemic heart disease arises under 
38 C.F.R. § 3.309.  It is specifically required that the 
veteran have experienced "localized edema during 
captivity."  The appellant stated in her claim that the 
veteran experienced such swelling during captivity.  However, 
having presumed her statement credible for purposes of 
stating a plausible claim, the Board must now evaluate her 
competence to make such a statement and its probative weight.  
The U. S. Court of Appeals for Veterans Claims (formerly the 
U. S. Court of Veterans Appeals) (Court) has held that lay 
persons are competent to testify as to what they actually 
observed and what is within the realm of their personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  The 
appellant was not with the veteran when he was interned, and 
she cannot offer competent testimony by virtue of having 
observed localized edema while the veteran was interned.  
That is not a matter within the realm of her personal 
knowledge.  The veteran himself specifically denied 
experiencing any swelling of the extremities during his 
captivity.  There are complaints following service of 
occasional swelling of the feet, but there is no evidence, 
and the veteran never claimed, that his feet, or any other 
localized area, swelled during his captivity.  Localized 
edema, or swelling, after service does not meet the 
requirement of the regulation.  There must have been such 
swelling during captivity.

The veteran also indicated on his POW questionnaire that he 
experienced beriberi during his captivity, and beriberi heart 
disease is a presumptive condition under the regulation.  
Beriberi is a disease caused by a deficiency of thiamine and 
characterized by polyneuritis, cardiac pathology, and edema, 
the epidemic form of which is found primarily in areas in 
which white rice is the staple food, as in Japan, China, the 
Philippines, India, and other countries of Southeast Asia.  
Dorland's Illustrated Medical Dictionary 201 (27th ed. 1988).  
Unfortunately, whether he did or did not suffer from a 
particular medical condition is a question that requires 
medical expertise, which the veteran did not have.  As there 
is no medical evidence that the veteran suffered beriberi, 
his assertion is not sufficient to establish even a plausible 
claim that he did.
 
Because the appellant does not have personal knowledge based 
on her observation of the veteran during the relevant time, 
and because the veteran himself, who was the best and only 
person to know what he experienced during his captivity, 
denied experiencing the relevant symptom, the preponderance 
of the evidence is against the crucial element of the 
appellant's claim.  The evidence is not evenly balanced, and 
the benefit of the doubt is not for application.  
Accordingly, as that essential element is missing, the 
presumption does not arise in this case.

B.  Dependency and Indemnity Compensation, 38 U.S.C.A. § 1318

A surviving spouse may be entitled to dependency and 
indemnity compensation (DIC) as if the veteran's death were 
service connected if the veteran was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disability that was continuously rated 
totally disabling for a period of at least 10 years 
immediately preceding death.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22 (1998).

At the time of his death, the veteran had two service-
connected disabilities, sinusitis and anxiety reaction, and 
his combined disability evaluation was 30 percent.  The 
appellant has not alleged that either of these disabilities, 
or the combination of them, should have been rated totally 
disabling for the 10 years preceding the veteran's death.  
Neither is there any evidence that would support such a 
claim.  Accordingly, the criteria for awarding benefits under 
38 U.S.C.A. § 1318 have not been met.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

C.  Chapter 35 Dependents' Educational Assistance

Dependents' educational assistance allowance under Chapter 
35, Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 
(1998).  

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Moreover, the veteran was 
not totally disabled from a service- connected disability at 
any time prior to his death.  Since service connection has 
not been established for the cause of the veteran's death, 
and since the veteran was not totally disabled from a 
service-connected disability prior to his death, it follows 
that the appellant is not entitled to dependent's educational 
assistance.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to dependency 
and indemnity compensation and Chapter 35 dependent's 
educational assistance, and her claims, therefore, must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to direct or secondary service 
connection for the cause of the veteran's death, and that 
claim is denied.

The claim of entitlement to service connection for the cause 
of the veteran's death on the basis of presumption specific 
to former prisoners of war is denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.

Entitlement to Chapter 35 dependents' educational assistance 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


